         Case 1:20-cv-00546-LGS Document 43 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             12/4/2020
 Starr Indemnity and Liability Company,

                                Plaintiff,
                                                           1:20-cv-00546 (LGS)(SDA)
                   -against-
                                                           ORDER SCHEDULING TELEPHONIC
 North American Risk Services, Inc.,                       SETTLEMENT CONFERENCE

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Thursday, January 7, 2021 at 10:00 a.m. The settlement shall proceed by telephone unless the

parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              December 4, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
